DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 'gripping members’ in claims 1, 4, & 13; and ‘biasing member’ in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 8-10 are objected to because of the following informalities:  line 1 - examiner suggests adding a --,-- after ‘claim X' (X being the claim number present in each claim’s preamble).  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  line 1 - examiner suggests amending ‘claim 16’ to --claim 13-- (or whatever claim was intended to be recited here - from the previous sets of claims, examiner will consider the intended claim number to be 13 - the independent claim of the group - and will examine the claim as such) since a claim cannot depend on itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites 'substantially linear' - this is deemed indefinite since it is unclear how a movement can be ‘substantially’ linear since if something is not fully linear, it is considered to not be ‘linear’ and the degree of ‘substantially’ is unclear (how far ‘off’ 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 14 and 15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 4 of prior U.S. Patent No. 10,245,144 B1 to Metchik et al. This is a statutory double patenting rejection.
Claim 1 to Metchik et al. discloses a valve repair device for repairing a native valve of a patient, the valve repair device comprising: a base assembly having: a shaft;  and a cam attached to the shaft and configured to move between a first position and a second position;  a pair of paddles attached to the base assembly, wherein the pair of paddles are configured to move between an open position and a closed position;  and a pair of gripping members attached to the base assembly, wherein the gripping members 
Claim 4 to Metchik et al. discloses a valve repair device for repairing a native valve of a patient, the valve repair device comprising: a base assembly having: a shaft;  and a cam attached to the shaft and configured to move between a first position and a second position;  a pair of paddles attached to the base assembly, wherein the pair of paddles are configured to move between an open position and a closed position;  and a pair of gripping members attached to the base assembly, wherein the gripping members are configured to attach to the native valve of the patient;  wherein movement of the cam from first position to the second position causes the pair of paddles to move from the closed position to the open position, and wherein movement of the cam from the second position to the first position causes the pair of paddles to move from the open position to the closed position;  wherein the cam is rotatably attached to the shaft, and wherein the cam is moved between the first position and the second position by rotating the cam about the shaft. Claim 15 of the present application is identical to claim 4 to Metchik et al.
Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose, teach, or suggest, in combination with the required structural limitations of the claims, wherein the cam is moved between the first position and the second position by rotating the shaft (claim 14; Goldfarb et al. does disclose wherein the cam - ‘first connection member’ shown in annotated Fig. 5B below - is fixed to the shaft 12); and wherein the cam is rotatably attached to the shaft, wherein the cam is moved between the first position and the second position by rotating the cam about the shaft (claim 15)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldfarb et al. (US Pat. No. 7,635,329 B2).
Regarding claim 1, Goldfarb et al. disclose a valve repair device (Figs. 4B, 5B, 6B, 7B) for repairing a native valve of a patient, the valve repair device comprising: a pair of paddles 18, 68 (Figs. 4B, 5B, 6B, 7B) that are movable between an open position and a closed position; wherein the paddles 18, 68 (Figs. 4B, 5B, 6B, 7B) are moved to the open position by moving a pivot point 80 (Figs. 4B, 5B, 6B, 7B) of each paddle 18, 68 in an outward direction and pivoting each of the paddles 18, 68 about the pivot point 80 of the paddle 18, 68; and a pair of gripping members 16 (Figs. 4B, 5B, 6B, 7B), wherein the paddles 18, 68 and the gripping members 16 are configured to attach to the native valve of the patient when the paddles 18, 68 (Figs. 4B, 5B, 6B, 7B) are in the closed position.
Regarding claim 2, Goldfarb et al. further disclose wherein, when the paddles 18, 68 are moved to the open position, the pivot points 80 of the paddles 18, 68 are moved in a substantially linear outward direction before the paddles 18, 68 are pivoted about the pivot points 80 (best seen in transition from Fig. 4B to Fig 5B - substantially linear outward movement of paddle portion 18 via point 76).
Regarding claim 3, Goldfarb et al. further disclose wherein, when the paddles 18, 68 are moved to the open position (Fig. 5B), the paddles are pivoted about the pivot points 80 before the paddles are moved in the outward direction (outward direction shown in Fig. 6B where paddle portions 18 pivot outward via points 76, before this outward direction, Fig. 5B shows the paddles 18, 68 are pivoted about pivot points 80).
Regarding claim 4, Goldfarb et al. disclose a valve repair system (Figs. 4B, 5B, 6B, 7B) for repairing a native valve of a patient during a non-open-heart procedure, the valve repair system (it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).) comprising: a delivery device 86 (Fig. 4A) having at least one lumen; a valve repair device 14 (Figs. 4B, 5B, 6B, 7B) configured to be delivered through the lumen of the delivery device 86 (Fig. 4A), and configured to attach to a native valve of a patient, the valve repair device 14 comprising: a base assembly having: a shaft 12 (Figs. 4B, 5B, 6B, 7B); a coupler 69, 74 (Figs. 4B, 5B, 6B, 7B) configured to move along the shaft 12; a first member 68 (Figs. 4B, 5B, 6B, 7B) pivotally attached to the coupler 69; and a second member 68 (Figs. 4B, 5B, 6B, 7B) pivotally attached to the coupler 69; a first paddle 18 and a second paddle 18 (Figs. 4B, 5B, 6B, 7B), wherein the first paddle 18 is pivotally attached to the first member 68 of the base assembly and the second paddle 18 is pivotally attached to the second member 68 of the base assembly, and wherein the first and second paddles 18 are configured to move between an open position and a closed position (Figs. 4B, 5B, 6B, 7B); a pair of gripping members 16 attached to the base assembly (at coupler 74 - Figs. 4B, 5B, 6B, 7B), wherein the paddles 18 and the gripping members 16 are configured to attach to the native valve of the patient; wherein movement of the coupler 74, 69 along the shaft 12 in a first direction causes the first member 68 to pivot about the coupler 69 and causes the first paddle 18 to pivot with respect to the first member 68 to move the first paddle 18 to the open position (Figs. 4B, 5B, 6B, 7B); wherein the movement of the 
Regarding claim 5, Goldfarb et al. further disclose wherein the first paddle 18, the first member 68 of the base assembly, the second member 68 of the base assembly, and the second paddle 18 form a W-shape when the pair of paddles are in the open position (seen in Fig. 6B - see annotated figure below with dark lines drawn along the W-shape).

    PNG
    media_image1.png
    373
    320
    media_image1.png
    Greyscale

Regarding claim 6, Goldfarb et al. further disclose wherein the valve repair device further comprises a biasing member connected to the first member and the second member of the base assembly, wherein the biasing member is configured to maintain the pair of paddles in a closed position (column 12, lines 10-31).
Regarding claim 7, Goldfarb et al. further disclose a spacer element 212 (seen in further embodiment Fig. 25B) configured to close a gap in the native valve of the patient when the valve repair device is attached to the native valve.
Regarding claim 8, Goldfarb et al. further disclose wherein the first paddle 18 is pivotally attached to the shaft 12 at a first connection point (see annotated Fig. 5B below) and pivotally attached to the first member 68 (Figs. 4B, 5B, 6B, 7B) and wherein the second paddle 18 is pivotally attached to the shaft 12 at the first connection point and pivotally attached to the second member 68 (Figs. 4B, 5B, 6B, 7B).

    PNG
    media_image2.png
    385
    407
    media_image2.png
    Greyscale

Regarding claim 9, Goldfarb et al. further disclose wherein movement of the coupler 75, 69 (Figs. 4B, 5B, 6B, 7B) along the shaft 12 in the first direction causes the first member 68 to pivot about the coupler 69, which causes the first paddle 18 to pivot about the first member 68 and about the first connection point such that the first paddle 18 is in the open position and wherein movement of the coupler 74, 69 along the shaft 12 in the first direction causes the second member 68 to pivot about the coupler 69, which causes the second paddle 18 to pivot about the second member 68 and about 
Regarding claim 10, Goldfarb et al. further disclose wherein when the first paddle 18 and the second paddle 18 are in the open position, movement of the coupler 74, 69 along the shaft in a second direction causes the pair of paddles 18 to move from the open position to the closed position (seen in Fig. 4B).
Regarding claim 11, Goldfarb et al. further disclose wherein the first paddle 18, the first member 68 of the base assembly, the second member 68 of the base assembly, and the second paddle 18 form a W-shape when the pair of paddles are in the open position (see annotated Fig. 6B above).
Regarding claim 12, Goldfarb et al. further disclose wherein the valve repair device further comprises a spacer element 212 (seen in further embodiment Fig. 25B) configured to close a gap in the native valve of the patient when the valve repair device is attached to the native valve.
Regarding claim 13, Goldfarb et al. disclose a valve repair device (Figs. 4B, 5B, 6B, 7B) for repairing a native valve of a patient, the valve repair device comprising: a base assembly having: a shaft 12 (Figs. 4B, 5B, 6B, 7B); and a cam (see 'first connection point' in annotated Fig. 5B above) attached to the shaft 12 and configured to move between a first position and a second position (Figs. 4B, 5B, 6B, 7B); a pair of paddles 18 (Figs. 4B, 5B, 6B, 7B) attached to the base assembly, wherein the pair of paddles 18 are configured to move between an open position and a closed position (Figs. 4B, 5B, 6B, 7B); and a pair of gripping members 16 (Figs. 4B, 5B, 6B, 7B) attached to the base assembly, wherein the gripping members 16 are configured to 
Regarding claim 16, Goldfarb et al. further disclose a spacer element 212 (seen in further embodiment Fig. 25B) configured to close a gap in the native valve of the patient when the valve repair device attached to the native valve.
Regarding claim 17, Goldfarb et al. further disclose wherein the paddles 18 are made from a mesh material (shown in further embodiment Fig. 25B - gripping surface 212).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899.  The examiner can normally be reached on M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771


/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        April 16, 2021